Per Curiam.
1. The words “reasonable doubt” are of such obvious significance that, in the absence of an appropriate written request, an omission to define them will not require a new trial. Battle v. State, 103 Ga. 53 (2), 57 (29 S. E. 491).
2. On the trial of a murder case it is not advisable for the judge, while instructing the jury on the subject of implied malice, to use the expression, “it may appear in the gleam of a knife, or from the flash from the shot of a gun.” Mills v. State, 133 Ga. 155 (65 S. E. 368) ; Leonard v. State, 133 Ga. 435 (66 S. E. 251); Ricketson v. State, 134 Ga. 306 (67 S. E. 881).
{a) Under the facts of this case, and when considered in connection with the context, the use of the expression quoted above does not require a new trial.
3. The charge: “But if you think for any reason there are extenuating circumstances which do not reduce it from murder to manslaughter, or justify it, but for any reason you think this man should not suffer the death penalty but should be imprisoned for life, you would express it in your verdict, and that would he the sentence of the court,” will not require a new trial. Such language did not circumscribe or restrict the *384jury in respect to’the exercise of their right of recommendation. Valentine v. State, 77 Ga. 470 (4) ; Inman v. State, 72 Ga. 269 (6) ; Cyrus v. State, 102 Ga. 617; Penal Code (1910), § 63.
April 20, 1915.
Indictment for murder. Before Judge Hill. Fulton superior court. May 23, 1914.
William M. Smith, for plaintiff in error. Warren Grice, attorney-general, and Hugh M. Dorsey, solicitor-general, contra.
4. It is sought, in other grounds of the amendment to the motion for new trial, to assign error upon the instructions to the jury; but neither the instructions nor the assignments of error are set forth with sufficient clearness to enable this court to intelligently pass thereon.
5. The evidence was sufficient to support the verdict, and there was no error in refusing to grant a new trial.

Judgment affirmed.


All the- Justices concur, except Fish, C. J., absent.